UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 10 , 2017 BRYN MAWR BANK CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 001-35746 23-2434506 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 801 Lancaster Avenue, Bryn Mawr, PA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (610) 525-1700 Not applicable (Former name or former address, if changed since last report) C heck the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 10, 2017, the Compensation Committee (the "Committee") of the Boards of Directors of Bryn Mawr Bank Corporation (the "Corporation") and its wholly-owned subsidiary, The Bryn Mawr Trust Company (the "Bank") approved, retroactively effective as of January 1, 2017, market-based increases to the salaries for the below-named executive officers of the Corporation and the Bank. The increases were primarily due to the results of a market compensation analysis performed by the Committee's external compensation consultant, McLagan, as well as to the performance of each executive. Named Executive Officer Salary Increase 2017 Salary Francis J. Leto, President and Chief Executive Officer of the Bank and the Corporation Alison Eichert, Executive Vice President and Chief Operating Officer of the Bank, Vice President of the Corporation Joseph G. Keefer, Executive Vice President and Chief Lending Officer of the Bank SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BRYN MAWR BANK CORPORATION Date: February 10, 2017 By: /s/ Alison Eichert Alison Eichert Vice President
